Citation Nr: 0700038	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1991 to November 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2003 
the veteran requested a Travel Board hearing; he withdrew the 
request in May 2003.  The May 2004 rating decision also 
addressed additional matters.  The veteran's June 2004 notice 
of disagreement limited his appeal to the matter being 
addressed.


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision declined to 
reopen a claim seeking service connection for bilateral pes 
planus which was previously denied on the bases that such 
disorder pre-existed, and was not aggravated by, his service.  

2.  Evidence received since the November 2001 decision does 
not tend to show that the veteran's pes planus did not pre-
exist service or was aggravated by service, does not relate 
to an unestablished fact necessary to substantiate the claim 
seeking service connection for bilateral pes planus, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for bilateral pes planus may 
not be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Here, letters in May 2001 and in February 2004 provided the 
veteran VCAA notice, including of what was necessary to 
establish the underlying claim of service connection, and of 
his and VA's responsibilities in claims development.  They 
also advised him that he needed to submit new and material 
evidence to reopen the claims.  The May 2001 letter 
specifically advised him that he needed to submit new 
evidence showing that the disability arose in or became worse 
as a result of military service; has been treated on a 
regular basis since discharge from service; and exists as a 
disabling condition today.  Significantly, while the more 
detailed notice of what is needed to reopen the claim 
preceded the last final (November 2001) decision in the 
matter, the criteria for what is necessary to reopen have 
remained unchanged.  As the veteran is shown to have been 
notified of what is necessary to reopen the claim of service 
connection for pes planus, remanding the case for the RO to        
re-notify him of the requirements would serve no useful 
purpose, but would merely cause unnecessary delay in the 
administrative process.     

The November 2001 and May 2004 rating decisions and a January 
2005 statement of the case (SOC) as well as a November 2005 
supplemental SOC explained what the evidence showed and why 
the claim was denied, and provided the text of applicable 
regulations, including the regulations implementing the VCAA.  
The veteran has been notified of everything required, has had 
ample opportunity to respond and supplement the record, and 
has had ample opportunity to participate in the adjudicatory 
process.

Given that the claim to reopen is being denied, whether or 
not the veteran received notice regarding ratings of 
bilateral pes planus or effective dates of awards is moot, 
and he is not prejudiced by absence of such notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (he replied in 
November 2005, that he has submitted all medical evidence in 
support of his claim and has nothing further to add).  
Notably, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  VA has met its assistance obligations.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.





Criteria, Evidence and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.   38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since 
the instant claim to reopen was filed after that date (in 
October 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A March 1995 rating decision denied service connection for 
bilateral pes planus on the bases that such disorder pre-
existed, and was not aggravated by, the veteran's service.  
The veteran was notified of the March 1995 rating decision 
and of his right to appeal it.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105.

In March 2001, the veteran petitioned to reopen the claim 
seeking service connection for bilateral pes planus.  In May 
2001 he was notified that to reopen the claim he needed to 
submit new and material evidence showing that the disability 
arose in, or became worse as a result of, service; has been 
treated on a regular basis since discharge; and currently 
exists as a disabling condition.  He did not respond to the 
letter, and a November 2001 rating decision denied the claim 
to reopen.  An attachment to notice of the denial advised the 
veteran of his appellate rights.  He did not appeal the 
November 2001 rating decision, and it is final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the November 2001 
rating decision consisted essentially of the veteran's 
service medical records, which include his entrance 
examination report noting pes planus, and a medical board 
report noting that pes planus existed prior to service and 
was not aggravated by service.  May 2000 to May 2001 VA 
treatment records were also of record.  

Evidence received since the November 2001 rating decision 
consists essentially of January 2002 to September 2003 VA 
treatment records, and statements from the veteran and his 
representative.

As the claim was previously denied because pes planus shown 
pre-existed, and was not aggravated by, service, for evidence 
received to be new and material, it must relate to these 
unestablished facts, i.e., it must tend to show either that 
pes planus did not pre-exist service or that it increased in 
severity during (was aggravated by) service. 

The VA treatment records and statements submitted are new to 
the extent that they were not previously of record and 
considered by the RO in November 2001.  However, they are not 
material evidence as they do not bear directly and 
substantially upon the matter under consideration.  Most of 
the records do not pertain to pes planus; those that do, do 
not tend to show either that pes planus did not pre-exist 
service or that the disability was aggravated by service; 
they do not include any competent (medical opinion) evidence 
suggesting pes planus increased in severity during service.  

The veteran's representative argues (in written arguments 
dated in January 2005) in essence, that the veteran is 
entitled to a presumption of soundness on entry in service, 
which has not been rebutted.  Arguments regarding application 
of legal criteria are not evidence (new and material or 
otherwise).  Significantly, the disability at issue in this 
case was noted on service enlistment examination, and the 
presumption of soundness on enrollment in service does not 
attach in this case.   
In summary, no additional evidence received since the 
November 2001 rating decision relates to the unestablished 
facts needed to substantiate the service connection claim 
case, i.e., that pes planus either did not pre-exist service, 
or that it increased in severity during (and was aggravated 
by) service.  Consequently, the additional evidence received 
does not raise a reasonable possibility of substantiating the 
claim, and is not material.   


ORDER

The appeal to reopen a claim seeking service connection for 
bilateral pes planus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


